DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 1/13/2021.  Claims 1, 3-9, 11-15, and 17-20 are pending where claims 1, 3-9, 11-15, and 17-20 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

 Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the claims to incorporate new features that focused on multiple interacting limitations including determining a document intent (the Simard reference at col 12, lines 5-23 teaches document context where context which appears Savant [US 8,732,662] teaches an experience index that can help adapt the user interface to add or remove particular UI features based on the application’s features and the respective user’s experience.  Hey et al (from IDS) illustrates matching an expert to a user that requires assistance where the user is a code developer and the expert helps with the code development based on being selected via some expert ranking scheme.  Yates et al [US 2015/0154526 A1] teaches a dynamic assistance system that a user can request help/assistance where the system can utilize signals to determine where the user is in the software/application and their respective experience level as well as where the user is within the process flow/goal and be able to provide a variety of levels of assistance.  Yates appears to be purely automated and not utilize any human expert.  Although each of the various claim limitations individually may be taught or fairly suggested by one of the plurality of cited prior art references, the combination, when viewed as a whole does not appear to render the claims obvious in view of those references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        9/10/2021